Electronically Filed
                                                         Supreme Court
                                                         SCAD-16-0000218
                                                         25-NOV-2016
                                                         03:37 PM



                         SCAD-16-0000218

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                     ANTHONY P. LOCRICCHIO,
                           Respondent.


                       ORIGINAL PROCEEDING
           (ODC CASE NOS. 13-066-9136 and 14-040-9183)

                              ORDER
                        (By: Wilson, J.)

          Upon review of the November 25, 2016 motion for

extension of time for effective date of disbarment,

          IT IS HEREBY ORDERED that the motion is granted.

Respondent Locricchio’s disbarment shall take effect December 26,

2016.

          DATED: Honolulu, Hawai#i, November 25, 2016.

                                     /s/ Michael D. Wilson

                                     Associate Justice